TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-16-00011-CR



                               Vernard Jay Brown, Jr., Appellant

                                                  v.

                                   The State of Texas, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 167TH JUDICIAL DISTRICT
        NO. D-1-DC-15-904067, HONORABLE DAVID CRAIN, JUDGE PRESIDING



                                             ORDER

PER CURIAM

               Appellant filed his notice of appeal on December 16, 2015, and the record was

completed on April 29, 2016, making appellant’s brief due May 30. That deadline was extended on

appellant’s motions to August 22. Appellant’s counsel has now filed a third motion for extension

of time, asking to have the deadline extended to October 10. We grant the motion, but caution

counsel that no further extensions will be granted and that failure to file the brief by that date will

result in the referral of the cause to the trial court for a hearing pursuant to rule 38.8(b). See Tex.

R. App. P. 38.8(b).

               It is ordered August 26, 2016.



Before Justices Puryear, Pemberton, and Field

Do Not Publish